PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by Judge Havey in his opinion of February 11, 1981. 184 N.J.Super. 198. Our review of the extensive legislative history preceding adoption of N.J.S.A. 40A:9-12, L.1971, c. 200, as amended by L.1979', e. 83, and N.J.S.A. 40A:9-12.1, L.1979, e. 302, persuades us the judge correctly concluded that the Legislature “intended to continue the general mandate that the filling of vacancies, unless specifically provided otherwise by statute, would be for the unexpired term.” See 63 Am.<7ur.2d, Public Officers and Employees, § 155 at 723-724. Furthermore, plaintiff’s failure to complete her Civil Defense course within one year of her appointment, as mandated by statute, disqualified her from continuing in office. NJ.S.A.App. A:9-40.1.
Affirmed.